              Case 7:21-cv-04909-VB Document 1 Filed 06/03/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK
____________________________________________________________________________________

  TANYA GIULIANO,                         : CIVIL ACTION
                                          :
                    Plaintiff,            :
                                          : NO.:
        vs.                               :
                                          :
  BJ’S WHOLESALE CLUB, INC. and BJ’S      : JURY TRIAL DEMANDED
  WHOLESALE CLUB HOLDINGS, INC.,          :
                                          :
                    Defendants.           :
                                          :
                                          :
____________________________________________________________________________________

                           NOTICE FOR REMOVAL OF ACTION
                             PURSUANT TO 28 U.S.C. § 1441

       Defendants, BJ’s Wholesale Club, Inc. and BJ’s Wholesale Club Holdings, Inc., hereby

submit notice to the United States District Court for the Southern District of New York for the

removal of the above entitled action to this Honorable Court and, in support thereof, respectfully

represents:

       1.       Defendants, BJ’s Wholesale Club, Inc. (the “Club”) and BJ’s Wholesale Club

Holdings, Inc. (“BWCH”), are both corporations organized and existing under the laws of the State

of Delaware, having their principal places of business located in the Commonwealth of

Massachusetts.

       2.       Upon information, knowledge and belief, Plaintiff, Tanya Giuliano, is an adult

individual and citizen and resident of the State of New York, residing in the Town of Yorktown,

County of Westchester.

       3.       At all times material hereto, the Club and BWCH were duly registered to do, and

were doing, business in the State of New York.
             Case 7:21-cv-04909-VB Document 1 Filed 06/03/21 Page 2 of 4




       4.      On or about March 3, 2021, Plaintiff commenced the above action, by filing a

Summons and Complaint (collectively, the “Complaint”), true and correct copies of which are

attached hereto as Exhibit “A.” Plaintiff seeks damages against the Club and BWCH for personal

injuries she allegedly sustained in a slip and fall accident occurring at the Club located at 3303

Crompond Road, Yorktown, New York 10598 on October 22, 2020. Plaintiff’s Summons states

that Plaintiff resides at 2398 Trelawn Street, Yorktown Heights, New York 10598 and the

Complaint states that Plaintiff resides in Westchester County.

       5.      At the time the action was filed, neither the Club nor BWCH had notice that the

value of Plaintiff’s claims exceeded Seventy-Five Thousand ($75,000.00) Dollars, exclusive of

interest and costs.

       6.      On or about April 7, 2021, the Club and BWCH received the Complaint.

       7.      On May 4, 2021, the Club and BWCH filed their Answer to the Complaint. A true

and correct copy of the Answer is attached hereto as Exhibit “B.”

       8.      On May 4, 2021, the Club and BWCH filed and served a Notice to Admit, seeking

for Plaintiff to admit or deny whether she alleges that her damages, if proven at trial, are in excess

of Seventy-Five Thousand ($75,000.00) dollars, exclusive of interest and costs. A copy of the

Club’s and BWCH’s Notice to Admit is attached hereto as Exhibit “C.”

       9.      To date, Plaintiff has failed to respond to the Notice to Admit. As a result, by failing

to respond within the twenty (20) day time period prescribed by Section 3123 of the New York

Civil Practice Law and Rules (“CPLR”), all allegations contained therein are deemed admitted by

operation of law. See CPLR § 3123.

       10.     Diversity of citizenship exists between Plaintiff, a citizen and resident of the State

of New York, and the Club and BWCH, corporations organized and existing under the laws of the
             Case 7:21-cv-04909-VB Document 1 Filed 06/03/21 Page 3 of 4




State of Delaware and having their principal places of business in the Commonwealth of

Massachusetts.

       11.     Complete diversity of citizenship exists between the parties and removal is proper

pursuant to 28 U.S.C. § 1441, et seq.

       12.     28 U.S.C. § 1446(b) reads, in pertinent part, that:

               If the case stated by the initial pleading is not removable, a notice of
               removal may be filed within thirty days after receipt by the
               defendant, through service or otherwise, of a copy of an amended
               pleading, motion, order or other paper from which it may first be
               ascertained that the case is one which is or has become removable,
               except that a case may not be removed on the basis of jurisdiction
               conferred by section 1332 [diversity of citizenship] of this title more
               than 1 year after commencement of the action.

       13.     This Notice of Removal is timely under 28 U.S.C. § 1446(b) as it is filed within

thirty (30) days after the Club’s and BWHC’s first notice that Plaintiff’s claimed damages, if

proven, are valued in excess of Seventy Five Thousand ($75,000.00) Dollars, exclusive of interest

and costs. Moreover, this Notice of Removal is made within one (1) year after the filing of the

Complaint on March 3, 2021.
          Case 7:21-cv-04909-VB Document 1 Filed 06/03/21 Page 4 of 4




       WHEREFORE, the above action now pending against Defendants, BJ’s Wholesale Club,

Inc. and BJ’s Wholesale Club Holdings, Inc., in the Supreme Court State of New York,

Westchester County, is removed therefrom to this Honorable Court.

Dated: New York, New York
       June 3, 2021

                                           Respectfully submitted,

                                           CHARTWELL LAW


                                           BY: ______________________________
                                               Jarett L. Warner, Esquire
                                               Attorneys for Defendants
                                               BJ’s Wholesale Club, Inc.
                                               BJ’s Wholesale Club Holdings, Inc.
                                               New York Bar No. 4031456
                                               One Battery Park Plaza, Suite 710
                                               New York, New York 10004
                                               (212) 968-2300
                                               jwarner@chartwelllaw.com
